Exhibit 10.32

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of August 16, 2004 by and among Kite Realty Group Trust, a Maryland real
estate investment trust (the “Company”), Alvin E.  Kite, Jr., John A. Kite, Paul
W. Kite, Thomas K. McGowan, Daniel R. Sink, George F. McMannis, IV, Mark
Jenkins, C. Kenneth Kite, David Grieve and KMI Holdings, LLC.

 

WHEREAS, the Company and Kite Realty Group, L.P., a Delaware limited
partnership, of which the Company is the general partner (“Kite Realty”), are
engaging in various related transactions pursuant to which, among other things,
(i) Kite Realty will acquire interests in various entities that own or lease
real estate properties in which certain persons affiliated with the Company have
interests, (ii) the Company will acquire indirect interests in certain service
companies currently owned by persons affiliated with the Company, and (iii) the
Company will effect an initial public offering of its common shares and
contribute the proceeds therefrom for a like number of units of partnership
interest in Kite Realty (the “Kite IPO,” and together with the other
transactions described above, the “Kite IPO Transactions”);

 

WHEREAS, as part of the Kite IPO Transactions, Kite Realty entered into a
Contribution Agreement dated as of April 5, 2004 (the “April 5th Contribution
Agreement”), with Alvin E.  Kite, Jr., John A. Kite, Paul W. Kite, Thomas K.
McGowan, Daniel R. Sink, George F. McMannis, IV and Mark Jenkins (collectively,
the “MCA Contributors”), pursuant to which, among other things, in connection
with the closing of the Kite IPO, the MCA Contributors will transfer their
interests in certain entities that directly or indirectly own or lease real
estate properties to Kite Realty, Kite Realty will assume certain obligations
and Kite Realty will issue the number of Class A units of limited partnership
interest in Kite Realty (the “Units”) to the MCA Contributors as set forth on
Schedule A hereto;

 

WHEREAS, as part of the Kite IPO Transactions, Kite Realty entered into a
Contribution Agreement dated as of April 1, 2004 with C. Kenneth Kite pursuant
to which, among other things, in connection with the closing of the Kite IPO,
C. Kenneth Kite will transfer his interests in Centre Associates, L.P. to Kite
Realty, Kite Realty will assume certain obligations and Kite Realty will issue
the number of Units to C. Kenneth Kite as set forth on Schedule A hereto;

 

WHEREAS, as part of the Kite IPO Transactions, Kite Realty entered into a
Contribution Agreement dated as of April 1, 2004 with David Grieve, pursuant to
which, among other things, in connection with the closing of the Kite IPO, David
Grieve will transfer his interests in ACV San Antonio, LLC to Kite Realty, Kite
Realty will assume certain obligations and Kite Realty will issue the number of
Units to David Grieve as set forth on Schedule A hereto;

 

WHEREAS, pursuant to the terms of Section 8.6 and other related provisions of
the Amended and Restated Agreement of Limited Partnership of Kite Realty Group,
L.P. (such agreement, as amended from time to time, the “Partnership
Agreement”), commencing one year after the date of issuance, and subject to the
various limitations contained in the

 

--------------------------------------------------------------------------------


 

Partnership Agreement and other instruments being delivered in connection with
the Kite IPO Transactions, the MCA Contributors, C. Kenneth Kite and David
Grieve (each a “Contributor” and collectively, together with their respective
successors and assigns permitted under Section 7.3 hereof, the “Contributors”)
will be entitled to redeem their Units for cash, or at the option of Kite
Realty, common shares of beneficial interest, par value $0.01 per share, of the
Company (“REIT Common Shares”);

 

WHEREAS, as part of the Kite IPO Transactions, the Company entered into a Merger
Agreement dated as of April 5, 2004 (the “KC Merger Agreement”), with Kite
Construction, Inc. (“Kite Construction”), and KRG Construction, LLC, an Indiana
limited liability company of which the Company is the sole member (“KC Merger
Sub”), pursuant to which, in connection with the closing of the Kite IPO, Kite
Construction will merge into KC Merger Sub, with KC Merger Sub being the
surviving entity, and the common stock of Kite Construction will be converted
into REIT Common Shares in accordance with the terms of the KC Merger Agreement;

 

WHEREAS, as part of the Kite IPO Transactions, the Company entered into a Merger
Agreement dated as of April 5, 2004 (the “KD Merger Agreement”), with Kite
Development Corporation (“Kite Development”), and KRG Development, LLC, an
Indiana limited liability company of which the Company is the sole member (“KD
Merger Sub”), pursuant to which, in connection with the closing of the Kite IPO,
Kite Development will merge into KD Merger Sub, with KD Merger Sub being the
surviving entity, and the common stock of Kite Development will be converted
into REIT Common Shares in accordance with the terms of the KD Merger Agreement;

 

WHEREAS, as part of the Kite IPO Transactions, the Company entered into a Merger
Agreement dated as of April 5, 2004 (the “KMI Merger Agreement”; and together
with the KC Merger Agreement and the KD Merger Agreement, the “Service Company
Merger Agreements”), with KMI Realty Advisors, Inc. (“KMI”; and together with
Kite Construction and Kite Development, the “Service Companies”) and KRG Realty
Advisors, LLC, an Indiana limited liability company of which the Company is the
sole member (“KMI Merger Sub”), pursuant to which, in connection with the
closing of the Kite IPO, KMI will merge into KMI Merger Sub, with KMI Merger Sub
being the surviving entity, and the common stock of KMI will be converted into
REIT Common Shares in accordance with the terms of the KMI Merger Agreement;

 

WHEREAS, pursuant to the Service Company Merger Agreements, Alvin E. Kite, Jr.,
John A. Kite and Paul W. Kite, the sole shareholders of Kite Construction and
Kite Development, and KMI Holdings, LLC, the sole shareholder of KMI (each a
“Service Company Shareholder” and collectively together with their respective
successors and assignees permitted under Section 7.3 hereof, the “Service
Company Shareholders”), will receive the number of REIT Common Shares in
exchange for their interests in the Service Companies (the “Service Company
Exchange Shares”) as set forth on Schedule A;

 

WHEREAS, pursuant to the terms of the April 5th Contribution Agreement, the
Company entered into a Merger Agreement (the “Daytona Merger Agreement”) with
Kite Daytona Management, Inc. (“Kite Daytona”), and KRG Daytona Management, LLC,
an Indiana limited liability company of which the Company is the sole member
(“Daytona Merger Sub”), pursuant to which, in connection with the closing of the
Kite IPO, Kite

 

2

--------------------------------------------------------------------------------


 

Daytona will merge into Daytona Merger Sub, with Daytona Merger Sub being the
surviving entity, and the common stock of Kite Daytona will be converted into
REIT Common Shares in accordance with the terms of the Daytona Merger Agreement;

 

WHEREAS, pursuant to the terms of the April 5th Contribution Agreement, the
Company entered into a Merger Agreement (the “Washington Merger Agreement”) with
Kite Washington Management, Inc. (“Kite Washington”), and KRG Washington
Management, LLC, an Indiana limited liability company of which the Company is
the sole member (“Washington Merger Sub”), pursuant to which, in connection with
the closing of the Kite IPO, Kite Washington will merge into Washington Merger
Sub, with Washington Merger Sub being the surviving entity, and the common stock
of Kite Washington will be converted into REIT Common Shares in accordance with
the terms of the Washington Merger Agreement;

 

WHEREAS, pursuant to the terms of the April 5th Contribution Agreement, the
Company entered into a Merger Agreement (the “Whitehall Merger Agreement”; and
together with the Daytona Merger Agreement and the Washington Merger Agreement,
the “Subsidiary Corporation Merger Agreements”) with Whitehall Pike, Inc.
(“Whitehall Pike”; and together with Kite Daytona and Kite Washington, the
“Subsidiary Corporations”), and KRG Whitehall Pike, LLC, an Indiana limited
liability company of which the Company is the sole member (“Whitehall Merger
Sub”), pursuant to which, in connection with the closing of the Kite IPO,
Whitehall Pike will merge into Whitehall Merger Sub, with Whitehall Merger Sub
being the surviving entity, and the common stock of Whitehall will be converted
into REIT Common Shares in accordance with the terms of the Whitehall Merger
Agreement;

 

WHEREAS, pursuant to the Merger Agreements, Alvin E. Kite, Jr., John A. Kite,
Paul W. Kite and Thomas K. McGowan the sole shareholders of Kite Daytona, Kite
Washington, and Whitehall Pike (each a “Subsidiary Corporation Shareholder” and
collectively together with their respective successors and assignees permitted
under Section 7.3 hereof, the “Subsidiary Corporation Shareholders”), will
receive the number of REIT Common Shares in exchange for their interests in the
Subsidiary Corporations (the “Subsidiary Corporation Exchange Shares”; and
together with the Service Company Exchange Shares, the “Exchange Shares”) as set
forth on Schedule A;

 

WHEREAS, the Company has agreed to grant to the Contributors the Redemption
Share Registration Rights (as defined in Section 1.1 hereof) and to grant to the
Service Company Shareholders and the Subsidiary Corporation Shareholders
(collectively, the “Shareholders”) the Exchange Share Registration Rights (as
defined in Section 1.2 hereof).

 

NOW, THEREFORE, the parties hereto, in consideration of the foregoing, the
mutual covenants and agreements hereinafter set forth, and other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
hereby agree as follows:

 

3

--------------------------------------------------------------------------------


 

SECTION 1.  REGISTRATION RIGHTS

 

1.1  Redemption Share Registration Rights.  Subject to the various terms and
conditions of the Partnership Agreement and the limitations upon the redemption
of the Units set forth in other instruments being delivered in connection with
the Kite IPO Transactions, if any Contributor receives REIT Common Shares upon
redemption of Units held by such Contributor (“Redemption Shares”), then, unless
the Redemption Shares are issued to the Contributor pursuant to an Issuer
Registration Statement as provided in Section 2 hereof, each Contributor shall
be entitled to offer the Redemption Shares for resale pursuant to a shelf
registration statement, subject to the terms and conditions set forth in
Section 3 hereof (the “Redemption Share Registration Rights”).

 

1.2  Exchange Share Registration Rights.  Subject to the limitations upon the
ability of the Shareholders to sell the Exchange Shares set forth in other
instruments being delivered in connection with the Kite IPO Transactions, each
Shareholder shall be entitled to offer the Exchange Shares for resale pursuant
to a shelf registration statement, subject to the terms and conditions set forth
in Section 3 hereof (the “Exchange Share Registration Rights”).

 

SECTION 2.  ISSUER REGISTRATION STATEMENT

 

2.1  Registration Procedure.  Subject to the provisos set forth in the following
sentence, the Company shall use commercially reasonable efforts, during the
period beginning 15 days prior to the date the Contributors are first permitted
to redeem the Units pursuant to the Partnership Agreement and ending 15 days
thereafter, to cause to be filed with the Securities and Exchange Commission
(the “Commission”) a registration statement (an “Issuer Registration Statement”)
that complies as to form in all material respects with applicable Commission
rules providing for the registration of the Redemption Shares to be issued to
the Contributors.  The Company shall use commercially reasonable efforts to
cause the Issuer Registration Statement to be declared effective by the
Commission as soon as practicable following the filing thereof; provided, that
the Company shall be entitled to postpone the filing, or the effectiveness, of
the Issuer Registration Statement if (i) the Company is actively pursuing an
underwritten primary offering of equity securities, or (ii) the negotiation or
consummation of a transaction by the Company or its subsidiaries is pending or
an event has occurred, which negotiation, consummation or event would require
additional disclosure by the Company in the Issuer Registration Statement of
material information which the Company has a bona fide business purpose for
keeping confidential and the non-disclosure of which in the Issuer Registration
Statement would be expected, in the Company’s reasonable determination, to cause
the Issuer Registration Statement to fail to comply with applicable disclosure
requirements (each such circumstance a “Suspension Event”); provided, however,
that the Company may not delay the filing, or the effectiveness, of the Issuer
Registration Statement for more than 60 days.  The Company agrees to use
commercially reasonable efforts to keep such Issuer Registration Statement
continuously effective until such time as the Contributors no longer own any
Units.  Anything contained herein to the contrary notwithstanding, in the event
that the Redemption Shares are issued by the Company to the Contributors
pursuant to an Issuer Registration Statement, the Company shall be deemed to
have satisfied all of its registration obligations under this Agreement in
respect of such Redemption Shares.

 

4

--------------------------------------------------------------------------------


 

2.2  Obligations of the Company.  When the Redemption Shares are issued to the
Contributors pursuant to an Issuer Registration Statement as provided in
Section 2.1 of this Agreement, subject to the provisos set forth in the second
sentence of Section 2.1 hereof, the Company shall:

 

(a)  promptly notify the Contributors: (i) when the Issuer Registration
Statement, any pre-effective amendment or post-effective amendment to the Issuer
Registration Statement has been filed, and, with respect to the Issuer
Registration Statement or any post-effective amendment, when the same has become
effective, (ii) of the issuance by the Commission of any stop order suspending
the effectiveness of the Issuer Registration Statement or the initiation or
threat of any proceedings for that purpose, and (iii) of the receipt by the
Company of any notification with respect to the suspension of the qualification
of any Redemption Shares for sale under the securities or “blue sky” laws of any
jurisdiction or the initiation of any proceeding for such purpose;

 

(b)  promptly use commercially reasonable efforts to prevent the issuance of any
order suspending the effectiveness of the Issuer Registration Statement, and, if
any such order suspending the effectiveness of the Issuer Registration Statement
is issued, shall promptly use commercially reasonable efforts to obtain the
withdrawal of such order at the earliest possible moment; and

 

(c)  use commercially reasonable efforts to cause all such Redemption Shares to
be listed on the national securities exchange on which the REIT Common Shares
are then listed, if the listing of Redemption Shares is then permitted under the
rules of such national securities exchange.

 

SECTION 3.  DEMAND REGISTRATION RIGHTS

 

3.1  (a)  Redemption Share Registration Procedure.  Unless such Redemption
Shares have been included in the filing of an Issuer Registration Statement as
provided in Section 2 hereof, then, subject to Section 3.1(d) and Section 3.2
hereof, each Contributor may deliver to the Company, at any time after the last
date on which an Issuer Registration Statement may be filed as provided in
Section 2 hereof, a written notice (a “Registration Notice”) informing the
Company of such Contributor’s desire to have the Redemption Shares underlying
such Contributor’s Units registered for resale; provided, however, that if the
Redemption Shares have been included in the Issuer Registration Statement and
the Issuer Registration Statement has not been declared effective by the
Commission within 90 days after the original filing date or the Company is
unable to keep such Issuer Registration Statement effective until such time as
the Contributors no longer own any Units, each Contributor shall be entitled to
exercise the rights provided under this Section 3.1 with respect to the
Redemption Shares owned by such Contributor.  Upon receipt of the Registration
Notice, if the Company has not already caused the Redemption Shares to be
included as part of an existing shelf registration statement and related
prospectus that the Company then has on file with, and which has been declared
effective by, the Commission and which remains in effect and not subject to any
stop order, injunction or other order or requirement of the Commission (the
“Shelf Registration Statement”) (in which event the Company shall be deemed to
have satisfied its registration obligation under this Section 3 with respect to
the Redemption Shares), then the Company will cause to be filed with the
Commission as soon as reasonably practicable after receiving the Registration
Notice, but in

 

5

--------------------------------------------------------------------------------


 

no event more than 60 days following receipt of such notice, a new registration
statement and related prospectus (the “New Registration Statement”) that
complies as to form in all material respects with applicable Commission rules
providing for the resale by such Contributor of the Redemption Shares owned by
such Contributor, and agrees (subject to Section 3.2 hereof) to use commercially
reasonable efforts to cause the New Registration Statement to be declared
effective by the Commission as soon as practicable.

 

  (b)  Exchange Share Registration Procedure.  Subject to Section 3.1(d) and
Section 3.2 hereof, each Shareholder may deliver to the Company, at any time
after the date that is 270 days after the date of issuance of the Exchange
Shares to the Shareholders, a Registration Notice informing the Company of such
Shareholder’s desire to have the Exchange Shares registered for resale. Upon
receipt of the Registration Notice, if the Company has not already caused the
Exchange Shares to be included as part of an existing Shelf Registration
Statement (in which event the Company shall be deemed to have satisfied its
registration obligation under this Section 3 with respect to the Exchange
Shares), then the Company will cause to be filed with the Commission as soon as
reasonably practicable after receiving the Registration Notice, but in no event
more than 60 days following receipt of such notice, a New Registration Statement
that complies as to form in all material respects with applicable Commission
rules providing for the resale by such Shareholder of the Exchange Shares owned
by such Shareholder, and agrees (subject to Section 3.2 hereof) to use
commercially reasonable efforts to cause the New Registration Statement to be
declared effective by the Commission as soon as practicable. (As used in this
Agreement, (i) “Registration Statement” and “Prospectus” refer to a Shelf
Registration Statement and related prospectus (including any preliminary
prospectus) or a New Registration Statement and related prospectus (including
any preliminary prospectus), whichever is utilized by the Company to satisfy a
Contributor’s or Shareholder’s Redemption Share Registration Rights and/or
Exchange Share Registration Rights, as the case may be, pursuant to this
Section 3, including, in each case, any documents incorporated therein by
reference, (ii) “Registrable Securities” refer to the Redemption Shares and/or
Exchange Shares to which a Contributor or Shareholder, as the case may be, is
entitled to registration rights under this Section 3, and (iii) “Holders” refers
to the Contributors and/or the Shareholders, as the case may be,.)

 

Subject to Section 3.2 hereof, the Company agrees to use commercially reasonable
efforts to keep the Registration Statement continuously effective (including the
preparation and filing of any amendments and supplements necessary for that
purpose) until the earlier of (i) the date on which all of the Registrable
Securities covered by such Registration Statement and held by the Holders
thereof are eligible for immediate sale pursuant to Rule 144(k) (or any
successor provision) or in a single transaction under Rule 144(e) (or any
successor provision) under the Securities Act of 1933, as amended (the
“Securities Act”), or (ii) the date on which the Holders consummate the sale of
all of the Registrable Securities.  Notwithstanding the foregoing, the Company
may at any time, in its sole discretion and prior to receiving a Registration
Notice from any Holder include all of any Holder’s Registrable Securities or any
portion thereof in any Registration Statement (in which event the Company shall
be deemed to have satisfied its registration obligation under this Section 3.1,
with respect to the Registrable Securities so included, so long as such
Registration Statement remains effective and not the subject of any stop order,
injunction or other order of the Commission).

 

6

--------------------------------------------------------------------------------


 

(c)  Offers and Sales.  All offers and sales of Registrable Securities covered
by a Registration Statement by the Holder thereof shall be completed within the
period during which such Registration Statement remains effective and not the
subject of any stop order, injunction or other order of the Commission.  Upon
notice that such Registration Statement is no longer effective no Holder will
offer or sell the Registrable Securities covered by such Registration
Statement.  If directed in writing by the Company, each Holder will return all
undistributed copies of the related Prospectus in such Holder’s possession upon
the expiration of such period.

 

(d)  Limitations on Registration Rights.  For purposes of this Agreement,
(i) each Contributor shall be entitled to five exercises of the Redemption Share
Registration Rights under Section 3.1(a), and (ii) each Shareholder shall be
entitled to five exercises of the Exchange Share Registration Rights under
Sections 3.1(b).  Notwithstanding the foregoing, if a Registration Statement has
not been declared effective by the Commission within 120 days after the original
filing date or is suspended for more than 60 days at any one time, the Holders
shall not be deemed to have exercised its Redemption Share Registration Rights
and/or Exchange Share Registration Rights under each of Section 3.1(a) and/or
Section 3.1(b), as the case may be.  For purposes of this Agreement, (x) the
right of any Contributor to deliver a Registration Notice commences upon the
first date the Contributor is permitted to redeem the Units pursuant to the
Partnership Agreement and other instruments being delivered in connection with
the Contribution Agreement and (y) the right of any Shareholder to deliver a
Registration Notice commences on the date that is 270 days after the date of
issuance of the Exchange Shares to the Shareholders.  Notwithstanding anything
to the contrary, no Holder shall be entitled to exercise the Redemption Share
Registration Rights or the Exchange Share Registration Rights (as applicable) if
all of the Registrable Securities held by such Holder (or issuable upon
redemption of the Units held by such Holder) are eligible for immediate sale
pursuant to Rule 144(k) (or any successor provision) or in a single transaction
pursuant to Rule 144(e) (or any successor provision) under the Securities Act. 
The Redemption Share Registration Rights and Exchange Share Registration Rights
granted pursuant to this Section 3 may not be exercised in connection with any
underwritten public offering by the REIT or by any Holder without the prior
written consent of the REIT.

 

3.2  Suspension of Offering.  Notwithstanding Section 3.1(a) and Section 3.1(b)
hereof, the Company shall be entitled to postpone the filing of a Registration
Statement, and from time to time to require Holders not to sell under such
Registration Statement or to suspend the effectiveness thereof, upon the
occurrence of a Suspension Event; provided, however, that the Company may not
delay, suspend or withdraw such Registration Statement for more than 60 days at
any one time, or more than twice in any 12 month period.  Upon receipt of any
written notice from the Company (a) of the happening of any Suspension Event
during the period a Registration Statement is effective or (b) that as a result
of a Suspension Event a Registration Statement or related Prospectus contains
any untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made (in the case of the
Prospectus) not misleading, each Holder agrees that (i) it will immediately
discontinue offers and sales of the Registrable Securities under such
Registration Statement until the Holder receives copies of a supplemental or
amended Prospectus (which the Company agrees to promptly prepare) that corrects
the misstatement(s) or omission(s) referred to above and receives notice that
any post-effective

 

7

--------------------------------------------------------------------------------


 

amendment has become effective or unless otherwise notified by the Company that
it may resume such offers and sales, and (ii) it will maintain the
confidentiality of any information included in the written notice delivered by
the Company unless otherwise required by law or subpoena.  If so directed by the
Company, Holders will deliver to the Company all copies of the Prospectus
covering the Registrable Securities current at the time of receipt of such
notice.

 

3.3  Qualification.  The Company shall file such documents as necessary to
register or qualify the Registrable Securities to be covered by a Registration
Statement by the time such Registration Statement is declared effective by the
Commission under all applicable state securities or “blue sky” laws of such
jurisdictions as any Holder may reasonably request in writing, and shall use
commercially reasonable efforts to keep each such registration or qualification
effective during the period such Registration Statement is required to be kept
effective pursuant to this Agreement or during the period offers or sales are
being made by the Holders of Registrable Securities covered by such Registration
Statement after delivery of a Registration Notice to the Company, whichever is
shorter, and to do any and all other similar acts and things which may be
reasonably necessary or advisable to enable the Holders to consummate the
disposition of such Registrable Securities in each such jurisdiction; provided,
however, that the Company shall not be required to (i) qualify generally to do
business in any jurisdiction or to register as a broker or dealer in such
jurisdiction where it would not otherwise be required to qualify but for this
Agreement, (ii) take any action that would cause it to become subject to any
taxation in any jurisdiction where it would not otherwise be subject to such
taxation or (iii) take any action that would subject it to the general service
of process in any jurisdiction where it is not then so subject.

 

3.4  Obligations of the Company.  When the Company is required to effect the
registration of Registrable Securities under the Securities Act pursuant to
Section 3.1 of this Agreement, subject to Section 3.2 hereof, the Company shall:

 

(a)  prepare and file with the Commission such amendments and supplements to the
Registration Statement and the Prospectus used in connection therewith as may be
necessary (i) to keep such Registration Statement effective and (ii) to comply
with the provisions of the Securities Act with respect to the disposition of the
Registrable Securities covered by such Registration Statement, in each case for
such time as is contemplated in Section 3.1(a) or Section 3.1(b) (as the case
may be) above;

 

(b)  furnish, without charge, to the Holders such number of copies of the
Registration Statement, each amendment and supplement thereto (in each case
including all exhibits), and the Prospectus included in such Registration
Statement (including each preliminary Prospectus) in conformity with the
requirements of the Securities Act as the Holders may reasonably request in
order to facilitate the public sale or other disposition of the Registrable
Securities covered by such Registration Statement owned by the Holders;

 

(c)  promptly notify the Holders: (i) when the Registration Statement, any
pre-effective amendment, the Prospectus or any prospectus supplement related
thereto or post-effective amendment to the Registration Statement has been
filed, and, with respect to the Registration Statement or any post-effective
amendment, when the same has become effective, (ii) of the issuance by the
Commission of any stop order suspending the

 

8

--------------------------------------------------------------------------------


 

effectiveness of the Registration Statement or the initiation or threat of any
proceedings for that purpose, and (iii) of the receipt by the Company of any
notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the securities or “blue sky” laws of any
jurisdiction or the initiation of any proceeding for such purpose;

 

(d)  promptly use commercially reasonable efforts to prevent the issuance of any
order suspending the effectiveness of a Registration Statement, and, if any such
order suspending the effectiveness of a Registration Statement is issued, shall
promptly use commercially reasonable efforts to obtain the withdrawal of such
order at the earliest possible moment;

 

(e)  if the Registrable Securities are of a class of securities that is listed
on a national securities exchange, file copies of any Prospectus with such
exchange in compliance with Rule 153 under the Securities Act so that the
Holders shall benefit from the prospectus delivery procedures described therein;

 

(f)  following receipt of a Registration Notice and thereafter until the sooner
of completion, abandonment or termination of the offering or sale contemplated
thereby and the expiration of the period during which the Company is required to
maintain the effectiveness of the related Registration Statement as set forth in
Section 3.1(a) or Section 3.1(b) (as the case may be) above, promptly notify the
Holders: (i) of the existence of any fact of which the Company is aware or the
happening of any event which has resulted in (A) the Registration Statement, as
then in effect, containing an untrue statement of a material fact or omitting to
state a material fact required to be stated therein or necessary to make any
statements therein not misleading or (B) the Prospectus included in such
Registration Statement containing an untrue statement of a material fact or
omitting to state a material fact required to be stated therein or necessary to
make any statements therein, in the light of the circumstances under which they
were made, not misleading, and (ii) of the Company’s reasonable determination
that a post-effective amendment to the Registration Statement would be
appropriate or that there exist circumstances not yet disclosed to the public
which make further sales under such Registration Statement inadvisable pending
such disclosure and post-effective amendment; and, if the notification relates
to any event described in either of the clauses (i) or (ii) of this
Section 3.4(f), subject to Section 3.2 above, at the request of the Holders, the
Company shall prepare and furnish to the Holders a reasonable number of copies
of a supplement or post-effective amendment to such Registration Statement or
related Prospectus or any document incorporated therein by reference and file
any other required document so that (1) such Registration Statement shall not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading and (2) as thereafter delivered to the purchasers of the Registrable
Securities being sold thereunder, such Prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

 

(g)  use commercially reasonable efforts to cause all such Registrable
Securities to be listed on the national securities exchange on which the REIT
Common Shares are then listed, if the listing of Registrable Securities is then
permitted under the rules of such national securities exchange; and

 

9

--------------------------------------------------------------------------------


 

(h)  if requested by any Holder participating in the offering of Registrable
Securities, incorporate in a prospectus supplement or post-effective amendment
such information concerning the Holder or the intended method of distribution as
the Holder reasonably requests to be included therein and is reasonably
necessary to permit the sale of the Registrable Securities pursuant to the
Registration Statement, including, without limitation, information with respect
to the number of Registrable Securities being sold, the purchase price being
paid therefor and any other material terms of the offering of the Registrable
Securities to be sold in such offering; provided, however, that the Company
shall not be obligated to include in any such prospectus supplement or
post-effective amendment any requested information that is not required by the
rules of the Commission and is unreasonable in scope compared with the Company’s
most recent prospectus or prospectus supplement used in connection with a
primary or secondary offering of equity securities by the Company.

 

3.5  Obligations of the Holder.  In connection with any Registration Statement
utilized by the Company to satisfy the Redemption Share Registration Rights
and/or Exchange Share Registration Rights pursuant to this Section 3, each
Holder agrees to cooperate with the Company in connection with the preparation
of the Registration Statement, and each Holder agrees that it will (i) respond
within 20 Business Days to any written request by the Company to provide or
verify information regarding the Holder or the Holder’s Registrable Securities
(including the proposed manner of sale) that may be required to be included in
such Registration Statement pursuant to the rules and regulations of the
Commission, and  (ii) provide in a timely manner information regarding the
proposed distribution by the Holder of the Registrable Securities and such other
information as may be reasonably requested by the Company from time to time in
connection with the preparation of and for inclusion in the Registration
Statement and related Prospectus. As used in this Agreement, a “Business Day” is
any Monday, Tuesday, Wednesday, Thursday or Friday other than a day on which
banks and other financial institutions are authorized or required to be closed
for business in the State of New York.

 

SECTION 4.  INDEMNIFICATION; CONTRIBUTION

 

4.1  Indemnification by the Company.  The Company agrees to indemnify and hold
harmless each Holder and each person, if any, who controls any Holder within the
meaning of Section 15 of the Securities Act or Section 20 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and any of their
partners, members, officers, directors, employees or representatives, as
follows:

 

(i)                                     against any and all loss, liability,
claim, damage, judgment and expense whatsoever, as incurred, arising out of or
based upon any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement (or any amendment thereto) pursuant to
which the Registrable Securities were registered under the Securities Act,
including all documents incorporated therein by reference, or the omission or
alleged omission therefrom of a material fact required to be stated therein or
necessary to make the statements therein not misleading or arising out of or
based upon any untrue statement or alleged untrue statement of a material fact
contained in any Prospectus (or any amendment or supplement thereto), including
all documents incorporated therein by reference, or the omission or

 

10

--------------------------------------------------------------------------------


 

alleged omission therefrom of a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;

 

(ii)                                  against any and all loss, liability,
claim, damage, judgment and expense whatsoever, as incurred, to the extent of
the aggregate amount paid in settlement of any litigation, or investigation or
proceeding by any governmental agency or body, commenced or threatened, or of
any claim whatsoever based upon any such untrue statement or omission, or any
such alleged untrue statement or omission, if such settlement is effected with
the written consent of the Company; and

 

(iii)                               against any and all expense whatsoever, as
incurred (including reasonable fees and disbursements of counsel), reasonably
incurred in investigating, preparing or defending against any litigation, or
investigation or proceeding by any governmental agency or body, commenced or
threatened, in each case whether or not a party, or any claim whatsoever based
upon any such untrue statement or omission, or any such alleged untrue statement
or omission, to the extent that any such expense is not paid under
subparagraph (i) or (ii) above;

 

provided, however, that the indemnity provided pursuant to this Section 4.1 does
not apply to any Holder with respect to any loss, liability, claim, damage,
judgment or expense to the extent arising out of (A) any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with written information furnished to the Company by such Holder
expressly for use in the Registration Statement (or any amendment thereto) or
the Prospectus (or any amendment or supplement thereto), or (B) any Holder’s
failure to deliver an amended or supplemental Prospectus furnished to the Holder
by the Company, if such loss, liability, claim, damage, judgment or expense
would not have arisen had such delivery occurred.

 

4.2  Indemnification by Holder.  Each Holder (and each permitted assignee of
such Holder, on a several basis) severally and not jointly agrees to indemnify
and hold harmless the Company, and each of its trustees and officers (including
each trustee and officer of the Company who signed a Registration Statement),
and each person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, as follows:

 

(i)                                     against any and all loss, liability,
claim, damage, judgment and expense whatsoever, as incurred, arising out of or
based upon any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement (or any amendment thereto) pursuant to
which the Registrable Securities of such Holder were registered under the
Securities Act, including all documents incorporated therein by reference, or
the omission or alleged omission therefrom of a material fact required to be
stated therein or necessary to make the statements therein not misleading or
arising out of or based upon any untrue statement or alleged untrue statement of
a material fact contained in any Prospectus (or any amendment or supplement
thereto), including all documents incorporated therein by reference, or the

 

11

--------------------------------------------------------------------------------


 

omission or alleged omission therefrom of a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading;

 

(ii)                                  against any and all loss, liability,
claim, damage, judgment and expense whatsoever, as incurred, to the extent of
the aggregate amount paid in settlement of any litigation, or investigation or
proceeding by any governmental agency or body, commenced or threatened, or of
any claim whatsoever based upon any such untrue statement or omission, or any
such alleged untrue statement or omission, if such settlement is effected with
the written consent of the Holder; and

 

(iii)                               against any and all expense whatsoever, as
incurred (including reasonable fees and disbursements of counsel), reasonably
incurred in investigating, preparing or defending against any litigation, or
investigation or proceeding by any governmental agency or body, commenced or
threatened, in each case whether or not a party, or any claim whatsoever based
upon any such untrue statement or omission, or any such alleged untrue statement
or omission, to the extent that any such expense is not paid under
subparagraph (i) or (ii) above;

 

provided, however, that the indemnity provided pursuant to this Section 4.2
shall only apply with respect to any loss, liability, claim, damage, judgment or
expense to the extent arising out of (A) any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with written information furnished to the Company by such Holder expressly for
use in the Registration Statement (or any amendment thereto) or the Prospectus
(or any amendment or supplement thereto) or (B) any Holder’s failure to deliver
an amended or supplemental Prospectus furnished to the Holder by the Company, if
such loss, liability, claim, damage or expense would not have arisen had such
delivery occurred.  Notwithstanding the provisions of this Section 4.2, a Holder
and any permitted assignee shall not be required to indemnify the Company, its
officers, trustees or control persons with respect to any amount in excess of
the amount of the total proceeds to the Holder or such permitted assignee, as
the case may be, from sales of the Registrable Securities of the Holder under
the Registration Statement that is the subject of the indemnification claim.

 

4.3  Conduct of Indemnification Proceedings.  An indemnified party hereunder
shall give reasonably prompt notice to the indemnifying party of any action or
proceeding commenced against it in respect of which indemnity may be sought
hereunder, but failure to so notify the indemnifying party (i) shall not relieve
it from any liability which it may have under the indemnity agreement provided
in Section 4.1 or 4.2 above, unless and only to the extent it did not otherwise
learn of such action and the lack of notice by the indemnified party results in
the forfeiture by the indemnifying party of substantial rights and defenses, and
(ii) shall not, in any event, relieve the indemnifying party from any
obligations to any indemnified party other than the indemnification obligation
provided under Section 4.1 or 4.2 above.  If the indemnifying party so elects
within a reasonable time after receipt of such notice, the indemnifying party
may assume the defense of such action or proceeding at such indemnifying party’s
own expense with counsel chosen by the indemnifying party and approved by the
indemnified party, which approval shall not be

 

12

--------------------------------------------------------------------------------


 

unreasonably withheld; provided, however, that the indemnifying party will not
settle, compromise or consent to the entry of any judgment with respect to any
such action or proceeding without the written consent of the indemnified party
unless such settlement, compromise or consent secures the unconditional release
of the indemnified party; and provided further, that, if the indemnified party
reasonably determines that a conflict of interest exists where it is advisable
for the indemnified party to be represented by separate counsel or that, upon
advice of counsel, there may be legal defenses available to it which are
different from or in addition to those available to the indemnifying party, then
the indemnifying party shall not be entitled to assume such defense and the
indemnified party shall be entitled to separate counsel at the indemnifying
party’s expense. If the indemnifying party is not entitled to assume the defense
of such action or proceeding as a result of the second proviso to the preceding
sentence, the indemnifying party’s counsel shall be entitled to conduct the
indemnifying party’s defense and counsel for the indemnified party shall be
entitled to conduct the defense of the indemnified party, it being understood
that both such counsel will cooperate with each other, to the extent feasible in
light of the conflict of interest or different available legal defenses, to
conduct the defense of such action or proceeding as efficiently as possible. If
the indemnifying party is not so entitled to assume the defense of such action
or does not assume such defense, after having received the notice referred to in
the first sentence of this paragraph, the indemnifying party will pay the
reasonable fees and expenses of counsel for the indemnified party. In such
event, however, the indemnifying party will not be liable for any settlement
effected without the written consent of the indemnifying party. If an
indemnifying party is entitled to assume, and assumes, the defense of such
action or proceeding in accordance with this paragraph, the indemnifying party
shall not be liable for any fees and expenses of counsel for the indemnified
party incurred thereafter in connection with such action or proceeding.

 

4.4 (a) Contribution.  In order to provide for just and equitable contribution
in circumstances in which the indemnity agreement provided for in Sections 4.1
and 4.2 above is for any reason held to be unenforceable by the indemnified
party although applicable in accordance with its terms, the Company and the
relevant Holder shall contribute to the aggregate losses, liabilities, claims,
damages and expenses of the nature contemplated by such indemnity agreement
incurred by the Company and the Holder, in such proportion as is appropriate to
reflect the relative fault of the Company, on the one hand and the Holder, on
the other hand, in connection with the statements or omissions which resulted in
such losses, claims, damages, liabilities, or expenses.  The relative fault of
the indemnifying party and indemnified party shall be determined by reference
to, among other things, whether the action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, has been made by, or relates to information supplied by,
the indemnifying party or the indemnified party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such action.

 

(b) The parties hereto agree that it would not be just or equitable if
contribution pursuant to this Section 4.4 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 4.4, a Holder shall not be
required to contribute any amount in excess of the amount of the total proceeds
to such Holder from sales of the Registrable Securities of such Holder under the
Registration Statement that is the subject of the indemnification claim.

 

13

--------------------------------------------------------------------------------


 

(c) Notwithstanding the foregoing, no person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 4.4, each person, if
any, who controls a Holder within the meaning of Section 15 of the Securities
Act shall have the same rights to contribution as the Holder, and each trustee
of the Company, each officer of the Company who signed a Registration Statement
and each person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act shall have the same rights to contribution as
the Company.

 

SECTION 5.  EXPENSES

 

The Company shall pay all expenses incident to the performance by the Company of
its registration obligations under Sections 2 and 3 above, including (i) all
stock exchange, Commission and state securities registration, listing and filing
fees, (ii) all expenses incurred in connection with the preparation, printing
and distribution of any Issuer Registration Statement or Registration Statement
and Prospectus, (iii) fees and disbursements of counsel for the Company and of
the independent public accountants of the Company, and (iv) reasonable fees and
disbursements of counsel to the Holder in connection with the Holder’s exercise
of its rights hereunder.  Each Holder shall be responsible for the payment of
any brokerage and sales commissions and any transfer taxes relating to the sale
or disposition of the Registrable Securities by such Holder pursuant to this
Agreement.

 

SECTION 6.  RULE 144 COMPLIANCE

 

The Company covenants that it will use its best efforts to timely file the
reports required to be filed by the Company under the Securities Act and the
Exchange Act so as to enable the Holders to sell the Registrable Securities
pursuant to Rule 144 under the Securities Act. In connection with any sale,
transfer or other disposition by a Holder of any Registrable Securities pursuant
to Rule 144 under the Securities Act, the Company shall cooperate with the
Holder to facilitate the timely preparation and delivery of certificates
representing the Registrable Securities to be sold and not bearing any
Securities Act legend, and enable certificates for such Registrable Securities
to be for such number of shares and registered in such names as such Holder may
reasonably request at least five Business Days prior to any sale of Registrable
Securities hereunder.

 

SECTION 7.  MISCELLANEOUS

 

7.1  Integration; Amendment.  This Agreement constitutes the entire agreement
among the parties hereto with respect to the matters set forth herein and
supersedes and renders of no force and effect all prior oral or written
agreements, commitments and understandings among the parties with respect to the
matters set forth herein. Except as otherwise expressly provided in this
Agreement, no amendment, modification or discharge of this Agreement shall be
valid or binding unless set forth in writing and duly executed by each of the
parties hereto.

 

7.2  Waivers.  No waiver by a party hereto shall be effective unless made in a
written instrument duly executed by the party against whom such waiver is sought
to be

 

14

--------------------------------------------------------------------------------


 

enforced, and only to the extent set forth in such instrument. Neither the
waiver by any of the parties hereto of a breach or a default under any of the
provisions of this Agreement, nor the failure of any of the parties, on one or
more occasions, to enforce any of the provisions of this Agreement or to
exercise any right or privilege hereunder shall thereafter be construed as a
waiver of any subsequent breach or default of a similar nature, or as a waiver
of any such provisions, rights or privileges hereunder.

 

7.3  Assignment; Successors and Assigns.  Any Contributor may assign its rights
and obligations under this Agreement without the prior written consent of the
Company in connection with a transfer of some or all of such Contributor’s REIT
Common Shares or Units in accordance with the terms of the Partnership Agreement
(including the Contributor’s partner schedule) if the transferee agrees in
writing to be bound by all of the provisions hereof and the Contributor provides
written notice to the Company within 10 days of the effectiveness of such
assignment.  Any Shareholder may assign its rights and obligations under this
Agreement without the prior written consent of the Company in connection with
the transfer of some or all of such Shareholder’s REIT Common Shares if the
transferee agrees in writing to be bound by all of the provisions hereof and the
Shareholder provides written notice to the Company within 10 days of the
effectiveness of such assignment.  This Agreement shall inure to the benefit of
and be binding upon all of the parties hereto and their respective heirs,
executors, personal and legal representatives, successors and permitted assigns,
including, without limitation, any successor of the Company by merger,
acquisition, reorganization, recapitalization or otherwise.

 

7.4  Notices.  All notices called for under this Agreement shall be in writing
and shall be deemed given upon receipt if delivered personally or by facsimile
transmission and followed promptly by mail, or mailed by registered or certified
mail (return receipt requested), postage prepaid, or overnight delivery service,
to the parties at the addresses set forth opposite their signatures below, or to
any other address or addressee as any party entitled to receive notice under
this Agreement shall designate, from time to time, to others in the manner
provided in this Section 7.4 for the service of notices; provided, however, that
notices of a change of address shall be effective only upon receipt thereof. Any
notice delivered to the party hereto to whom it is addressed shall be deemed to
have been given and received on the day it was received; provided, however, that
if such day is not a Business Day, then the notice shall be deemed to have been
given and received on the Business Day next following such day and if any party
rejects delivery of any notice attempted to be given hereunder, delivery shall
be deemed given on the date of such rejection.  Any notice sent by facsimile
transmission shall be deemed to have been given and received on the Business Day
next following the transmission.

 

7.5  Specific Performance.  The parties hereto acknowledge that the obligations
undertaken by them hereunder are unique and that there would be no adequate
remedy at law if any party fails to perform any of its obligations hereunder,
and accordingly agree that each party, in addition to any other remedy to which
it may be entitled at law or in equity, shall be entitled to (i) compel specific
performance of the obligations, covenants and agreements of any other party
under this Agreement in accordance with the terms and conditions of this
Agreement and (ii) obtain preliminary injunctive relief to secure specific
performance and to prevent a breach or contemplated breach of this Agreement in
any court of the United States or any State thereof having jurisdiction.

 

15

--------------------------------------------------------------------------------


 

7.6  Governing Law.  This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, shall be governed by and
construed in accordance with the laws of the State of Maryland, but not
including the choice of law rules thereof.

 

7.7  Headings.  Section and subsection headings contained in this Agreement are
inserted for convenience of reference only, shall not be deemed to be a part of
this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.

 

7.8  Pronouns.  All pronouns and any variations thereof shall be deemed to refer
to the masculine, feminine, neuter, singular or plural, as the identity of the
person or entity may require.

 

7.9  Execution in Counterparts.  To facilitate execution, this Agreement may be
executed and delivered in as many counterparts as may be required. It shall not
be necessary that the signature of or on behalf of each party appears on each
counterpart, but it shall be sufficient that the signature of or on behalf of
each party appears on one or more of the counterparts. All counterparts shall
collectively constitute a single agreement. It shall not be necessary in any
proof of this Agreement to produce or account for more than a number of
counterparts containing the respective signatures of or on behalf of all of the
parties.

 

7.10  Severability.  If fulfillment of any provision of this Agreement, at the
time such fulfillment shall be due, shall transcend the limit of validity
prescribed by law, then the obligation to be fulfilled shall be reduced to the
limit of such validity; and if any clause or provision contained in this
Agreement operates or would operate to invalidate this Agreement, in whole or in
part, then such clause or provision only shall be held ineffective, as though
not herein contained, and the remainder of this Agreement shall remain operative
and in full force and effect.

 

[Signatures on following page]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered in its name and on its behalf as of the date first
written above.

 

 

Address:

 

 

 

 

 

 

COMPANY:

 

 

 

 

Kite Realty Group Trust

KITE REALTY GROUP TRUST

30 S. Meridian Street

 

Suite 1100

By:

/s/ THOMAS K. MCGOWAN

Indianapolis, Indiana 46204

Name: Thomas K. McGowan

Fax No.: (317) 577-5605

Title: Executive Vice President

 

 

 

 

 

HOLDERS:

 

 

 

 

Alvin E. Kite, Jr.

 

30 S. Meridian Street

 

Suite 1100

/s/ ALVIN E. KITE JR.

 

Indianapolis, Indiana 46204

Alvin E. Kite, Jr.

Fax No.: (317) 577-5605

 

 

 

 

 

John A. Kite

 

30 S. Meridian Street

 

Suite 1100

/s/ JOHN A. KITE

 

Indianapolis, Indiana 46204

John A. Kite

Fax No.: (317) 577-5605

 

 

 

 

 

Paul W. Kite

 

30 S. Meridian Street

 

Suite 1100

  /s/ PAUL W. KITE

 

Indianapolis, Indiana 46204

Paul W. Kite

Fax No.: (317) 577-5605

 

 

 

 

 

Thomas K. McGowan

 

30 S. Meridian Street

 

Suite 1100

  /s/ THOMAS K. MCGOWAN

 

Indianapolis, Indiana 46204

Thomas K. McGowan

Fax No.: (317) 577-5605

 

 

17

--------------------------------------------------------------------------------


 

Daniel R. Sink

 

30 S. Meridian Street

 

Suite 1100

  /s/ DANIEL R. SINK

 

Indianapolis, Indiana 46204

Daniel R. Sink

Fax No.: (317) 577-5605

 

 

 

 

 

George F. McMannis, IV

 

30 S. Meridian Street

 

Suite 1100

  /s/ GEORGE F. McMANNIS, IV

 

Indianapolis, Indiana 46204

George F. McMannis, IV

Fax No.: (317) 577-5605

 

 

 

 

 

Mark Jenkins

 

30 S. Meridian Street

 

Suite 1100

  /s/ MARK JENKINS

 

Indianapolis, Indiana 46204

Mark Jenkins

Fax No.: (317) 577-5605

 

 

 

 

 

C. Kenneth Kite

 

c/o Martin Shrader

 

500 East Ohio Street

 

Suite 100

  /s/ C. KENNETH KITE, By Martin V. Shrader, his Attorney In Fact

Indianapolis, Indiana 46204

C. Kenneth Kite

Fax No.:

 

 

 

 

 

 

 

David Grieve

 

465 First Street West

 

Second Floor

  /s/ DAVID GRIEVE

 

Sonoma, California 95476

David Grieve

Fax No.:

 

 

 

 

 

KMI Holdings, LLC

 

c/o Alvin E. Kite, Jr.

KMI Holdings, LLC

30 S. Meridian Street

 

Suite 1100

By:

/s/ ALVIN E. KITE, JR.

 

Indianapolis, Indiana 46204

Name: Alvin E. Kite, Jr.

Fax No.: (317) 577-5605

Title:

 

 

 

18

--------------------------------------------------------------------------------


 

EXHIBITS TO THE REGISTRATION RIGHTS AGREEMENT*

 

 

Schedule A

Number of Units and REIT Common Shares

 

 

--------------------------------------------------------------------------------

*                 The registrant agrees to furnish, supplementally, a copy of
omitted Schedule A upon request.

 

--------------------------------------------------------------------------------